Title: James Ogilvie to Thomas Jefferson, 16 March 1815
From: Ogilvie, James
To: Jefferson, Thomas


          Dear Sir, Columbia March 16th 1815—
          I take the liberty to enclose a printed paper containing a brief outline of a literary enterprise, on the execution of which I have entered, in the College of Columbia.—It would I trust be quite impertinent to Say how gratifying and acceptable to me, the communication of any idea that may occur to you during its perusal, would  will be:—You will particularly oblige me, by mentioning the French authors not generally known who have illustrated the principles of Rhetoric.—
          The object of my lecture will be an analysis of what may be stiled the Philosophy of Oratory: For such an analysis the speculations of Philologists & Rhetoricians have prepared the way.
          The circumstances in which I make my first effort in this way are as propitious, as I can well desire.—
          On opening my design, to the Trustees & the Faculty of the College of Columbia, it was not only unanimously but cordially approved: On the day night when I On the evening of the day after it was made known to the students, the college & the House of the President were illuminated: In making up my classes, the only difficulty arose from the limitation of the number of members which each was to include: unable to agree about the selection, the students unanimously devolved that thankless office, on the President, who altho’ he has made the selection, (so far as I can judge) with impartiality & discrimination, has not  escaped giving offense to more than one.—As to pecuniary compensation, its amount being left exclusively to myself, & every disposition manifested to pay liberally, I deemed it on every account most proper in the first instance, to if I erred at all, to err on the side of moderation.—
          should my exhibition & examination at the close of the course, produce the public impression which I am willing to hope it may, I can readily raise the feet fee should I repeat the course.—
          The expectation which you seemd confidently to entertain that peace would be speedily reestablished betwixt G. Britain & the U.S. has at length been realisd, & the event has I doubt not been hailed, by the most virtuous & enlightened inhabitants of both countries, with heart-felt & diffusive joy.
          You will now, I trust be able to carry into effect your plan for the establishiment of a college in Albemarle:—I am very anxious to learn what progress has been made in the business since I left Virginia.—Dr Blackburn (with whose character & mathematical attainments you are I presume acquaintd) is about to leave the College of Columbia in a few months & would I am sure ceteris paribus prefer a professorship in the Institution you contemplate, to any other that could be offered to him.—
           Believe me to be,
          Dear Sir, with profound respect & sincere affection your obligd  & obt  servtJames Ogilvie
         